               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


MARK ALLEN RODDY                                 No. 4:18-CV-01710

              Plaintiff,                         (Judge Brann)

      v.

RTI INTERNATIONAL,

              Defendant.


                                         ORDER

                                  JANUARY 7, 2019

      In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that Defendant’s Motion to Dismiss or, in the Alternative,

Transfer Venue to the United States District Court for the Middle District of North

Carolina (ECF No. 4) is GRANTED in part and DENIED in part as follows:

      1. Defendant’s Motion to Dismiss is DENIED.

      2. Defendant’s Motion to Transfer Venue is GRANTED and this matter is

           TRANSFERRED to the United States District Court for the Middle

           District of North Carolina.
3. Defendant's request for costs and attorney's fees is reserved for

  determination by the transferee court.


                                     BY THE COURT:



                                     s/ Matthew W. Brann
                                     Matthew W. Brann
                                     United States District Judge
